Spoitoed J.
The New Orleans, Opelousas and Great Western Railroad Company has appealed from a judgment condemning the Company, as garnishee, to pay to the plaintiff the amount of his judgment against T. C. Bates & Co.
The plaintiff sought and procured his judgment against the firm of T. C. Bates & Co., in its social name, and the pleadings nowhere disclose the individual names of the partners.
The Railroad Company cited in garnishment was asked, whether anything was due by the Company to “defendants, Thos. C.Bates & Co., or to Thos. C. Bates and-Benson ?”
The Vice President of the Company, on its behalf, answered all of the plaintiff’s interrogatories in the negative.
The plaintiff sought to contradict these answers, and the question now is, has he succeeded in doing so 1
The evidence is clear that the Company, at the date of the service of the interrogatories, owed a firm styled Bates, Benson & Go. more than the amount of the plaintiif’s claim against T. C. Bates & Go.
But the evidence is equally clear that Bates, Benson & Co. were a distinct firm, composed in part of different members, and doing a distinct business from T. C. Bales & Go., although Thomas C. Bates and William B. Benson belonged to both firms.
There is no evidence that either firm had liquidated its affairs, or that there was any collusion to defeat the plaintiff’s demand.
The debt due by the Railroad Company' to Bales, Benson & Co. was a particular asset of that firm.
As such, it'could not be taken in execution for the debt of an individual member of that firm, nor could the supposed interest of an individual member of the firm in this particular asset of the partnership, be seized under fi.fa. to satisfy his individual debt. Smith v. McMeeken, 3 An., 319; Bank of Tennessee v. McKeaze, 11 Rob., 136. No more could the supposed interest of Bales and Benson in this asset belonging to Bates, Benson & Co., be seized to satisfy the debt of T. C. Bates & Co.
If it could not be thus seized in execution, it could not be thus attached. Alexander v. Burns, 6 An., 704.
The answers of the garnishee have not, then, been successfully impeached, and the judgment must be reversed.
It is therefore ordered, that the judgment rendered in this case against the New Orleans, Opelousas and Great Western Railroad Company, cited in garnishment, be avoided and reversed; and it is further ordered and decreed, that there be judgment in favor of the said Company, with costs in both courts.